Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-18 are pending.  Claims 2 and 8 are independent.  The Claims are not amended by the Response filed on 3/7/2022 which has been entered.
This Application is published as 20200279563.
Apparent priority 29 May 2012.
This Application is a continuation of 16/149,304 issued as U.S. 10657967 which is a continuation of 15/433,196 now abandoned which is a continuation of 13/903,345 issued as U.S. 9,619,200.   Terminal Disclaimers over the term of the issued parents were filed and approved on 3/8/2022.
Applicant’s arguments are persuasive.
Claims are allowed.
Allowable Subject Matter
Pending Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the aspect of receiving the wakeup command followed by a voice command, for performance of a particular function, in the same continuous voice signal while the device displays a lock screen and transmitting only the voice command portion of the voice signal to the server for speech recognition when considered in the context of the Claim as a whole and including all of the limitations of the independent Claims including the display of a lock screen and echo back of the recognized command via a visual object on the display was not found in the prior art.
2.  An electronic device comprising:
one or more microphones;
communication circuitry;
a display; and
one or more processors, wherein the one or more processors are configured to:
receive a voice signal including wakeup command and a voice command subsequent to the wakeup command through the one or more microphones while displaying a lock screen on the display,
recognize the wakeup command in the voice signal,
in response to recognizing the wakeup command in the voice signal, change the lock screen to a screen for a voice command function including a visual object related to voice recognition, the visual object being indicative of the voice command function being activated,
transmit a signal including the voice command and not including the wakeup command of the voice signal through the communication circuitry to a server for conducting speech recognition on the voice command,
receive a control signal corresponding to the recognized voice command from the server, and
perform an operation responsive to the control signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the prosecution of the parent applications as well.
Mozer (U.S. 2009/0204410) is close in that it teaches transmitting of the command to a server for speech recognition.  See Figure 2, sending the recognition task to servers and [0051].  Cheyer (U.S. 2012/0245941) is close in that it includes a lock screen and can show its readiness for receiving voice commands by a GUI icon as shown in Figure 1.  See [0014].  Cheyer also takes commands in its locked state and may even maintain the locked state while executing certain commands.  See [0037].  Mozer and Cheyer do not teach a duration silence between the activation/wakeup command and the device command.  Bellegarda (U.S. 6,208,971) was added for teaching a particular duration of silence to separate the words.  Col. 3, lines 24-38.
As argued by the Applicant with respect to Mozer:

    PNG
    media_image1.png
    83
    655
    media_image1.png
    Greyscale

Response 7.

    PNG
    media_image2.png
    193
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    32
    649
    media_image3.png
    Greyscale

Response 7-8.
As argued by the Applicant with respect to Cheyer:

    PNG
    media_image4.png
    378
    646
    media_image4.png
    Greyscale

Response 7.
Cheyer teaches an “authentication” feature by “text-independent voiceprint” which is accomplished by comparing the “command for accessing a restricted feature of the device” with voiceprints of the authorized users.  Abstract.  Applicant is correct that the voice used for authentication in Cheyer is not expressly taught to be a wakeup command but it does work somewhat like a wakeup command in that it unlocks the device.  See Cheyer, Figure 4.  Further, in the published version of the Cheyer application which was cited by the Examiner, it is not quite express whether the command speech input is separate from the authentication speech input or not.
Thus, Applicant’s arguments with respect to Mozer are persuasive and with respect to Cheyer partially persuasive.

Examiner cited to Cheyer (U.S. 2012/0245941) for the rejection.
Cheyer was issued into (U.S. 9,262,612) (Feb 16, 2016) after the priority date of the instant Application (2012).  The claims of issued Cheyer patent expressly teach aspects that are much closer to the concept of the Claims of the instant Application as provided below.
During the enrollment phase of the voiceprint which begins by “non-voice authentication information,” the system first receives a voice input that is not a command followed by an actual command.  See claim 1 of issued Cheyer.  The first speech input is used to generate a voiceprint for the user who has been authenticated by other methods so that the voiceprint can be used to authenticate the user when next speech input is received.  Issued Cheyer in claim 10 teaches a one-shot authentication and command entry by the same voice input which is distinguished from the concept of the instant Claims.  However, claim 9 of issued Cheyer teaches a situation where the voiceprint has been previously registered with the system and the device still takes in two voice inputs: first one for authenticating the user and “unlocking the device” and the second voice input to convey the “the subsequent command.”  Thus, in claim 9 the first speech input is for authentication and providing access/unlocking, which is similar to a wakeup, and the subsequent speech includes the actual command:  “9. The method of claim 1, further comprising: upon determining that the second speech input was spoken by the authorized user, unlocking the device; receiving a subsequent speech input at the device, the subsequent speech input including a subsequent command associated with the restricted feature of the device; and providing access to the restricted feature of the device according to the subsequent command without determining whether the subsequent speech input was spoken by the authorized user of the device.”   Thus, claim 9 of issued Cheyer comes quite close to wakeup command/unlock-wakeup/actual command in one shot.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659